         Case 3:19-cv-01183-KAD Document 10 Filed 08/01/19 Page 1 of 2

                                          UNITED STATES DISTRICT COURT
                                            DISTRICT OF CONNECTICUT


   /.lo.6i°b QI .,/,l , Plaintiff
---~---~--------                                                            0'
                                                                             .J'   I e, I   (_/


                    V.                                             Case No.
                                                                   [Put case number here]
- - - ~yak,
        __/a_i,,._ Sch:
                   _"_ ., ,_/_       _ _ __ __       , Defendant



                                   MOTION BY SELF-REPRESENTED LITIGANT
                                   TO PARTICIPATE IN ELECTRONIC FILING


          I am a Plaintiff/Defendant in this civil action. I have filed an appearance as a self-
represented litigant, and I hereby request permission to file documents electronically. In so
doing, I consent to the court and opposing counsel using my email address, as listed below,
for the purpose of sending me electronic notification of orders, notices, and other documents
that are filed in my case. I understand that hard copies will no longer be issued by the court or
opposing counsel. I understand that if my motion is granted, I must complete the Court's
required training class on electronic filing for self-represented litigants and register for a
PACER account, before I can actually begin filing documents electronically. I certify that I can
comply with the following requirements :
    A computer with access to the internet.

    Internet Explorer (Version 11) or Mozilla Firefox (Version 49.x and higher) or Safari (Version
    10.x and higher) or Chrome (Version 53.x and higher).
                                                                                     ,_,
•   Adobe Reader (Version 7 or greater).

    Ability to create PDF files.
                                                                                   -~en
                                                                                   ;:n•
                                                                                        -CJ
                                                                                   ,·-= (./)
                                                                                   · -~-l
                                                                                                   ~

                                                                                                   ~


                                                                                                  >-
                                                                                                  c:=
                                                                                                  C')
                                                                                                          ,,
                                                                                                          =--
                                                                                   '>::.:.o
                                                                                    .-"'-
                                                                                    -,,n
                                                                                                      I
                                                                                                          r
    An upgraded PACER account.
                                                                                   .,
                                                                                     ,-l
                                                                                        C"')      lJ      m
                                                                                   lJQ
                                                                                   ;--le::        -..     0
                                                                                       :::0       c.n
                                                                                       -I         J



Street Address


City, State, Zip Code                                       Telephone

     hahb3'J 5 (§}t,u.~l"-t>fr.t'('{'/J
Em a iI Address
                          - --- -----
___J/:b.,___,(J_ _ __
Date
                                                           ~
                                                           Signature
                                                                         ---
           Case 3:19-cv-01183-KAD Document 10 Filed 08/01/19 Page 2 of 2


                                        Certificate of Service




        I hereby certify that on 7/~I/          [date], a copy of the foregoing "Motion by Self-
 represented Litigant to Participate in Electronic Filing" was filed and served by mail o~ th.e
 following: [insert name and address of every person served]. #~ Gt~ 1Co.>ta.l ~ (l{,f-'jct.,
                                                                     2 U.4""?J ~
                                                                     /Jet,c, lb~,. CT 0G~-&ZS5




                                                      Signature of Self-represented Litigant




Revised: November 29, 2017
